[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action to declare a decision of the Fairfield Zoning Board of Appeals on a variance application by the plaintiffs to be null and void because of improper notice. At the trial the only evidence offered was that the plaintiffs are the owners of the property involved in this action. The claim of lack of proper notice has not been briefed by the plaintiffs. Issues which are raised but not briefed are considered abandoned. Shaw v. Planning Commission, 5 Conn. App. 520, 525. While not required, a review of the brief in the companion case, a zoning appeal, also shows that there is no merit to the claim in this case. A legal notice of a public hearing on the plaintiffs' application was published in a Fairfield newspaper on June 25, 1993 and July 2, 1993 for a public hearing on July 8, 1993. The notice complied with 8-7 of the General Statutes. The plaintiffs complain that the additional posted notice stated a hearing date of July 5, 1993. This notice was not legally required and amounts to personal not statutory notice. While this additional notice may have been misleading, it did not mislead the plaintiffs, who attended or were represented at the public hearing on July 8th. Attendance at the hearing is a waiver of any defect in the notice as to them. See Schwartz v. Hamden, 168 Conn. 8, 15.
Judgment shall enter for the defendants.
ROBERT A. FULLER, JUDGE CT Page 4281